Citation Nr: 0117627	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post operative 
left knee meniscectomy, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The January 2000 rating decision 
increased the assigned rating for retropatellar pain syndrome 
of the left knee from 0 to 10 percent, effective from 
September 4, 1998.  During the course of this appeal, a March 
2001 hearing officer decision increased the assigned rating 
to 20 percent, effective from September 4, 1998.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The service-connected left knee disability is objectively 
manifested by patellofemoral chondromalacia, slight swelling, 
crepitus, tenderness, some lateral deviation of the left 
patella tracking, some laxity with lateral and medial 
subluxation, range of motion from 0 to 130 degrees; with 
subjective complaints of pain and sensation of giving out.



CONCLUSION OF LAW

The criteria for a 30 percent rating for post operative left 
knee meniscectomy have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256-63 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for an 
increased evaluation.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further development is necessary in order to comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to her claim.  Specifically, 
the veteran has been afforded VA examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, private and VA treatment 
records as well as VA examination reports with relevant 
medical opinions; and statements from the veteran and the 
transcript of a July 2000 hearing at the RO.  Additionally, 
the veteran has been apprised of the evidence needed to 
substantiate her claim.  See the March 2000 Statement of the 
Case and March 2001 Supplementary Statement of the Case 
issued during the pendency of the appeal.  Accordingly, the 
VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
left knee disability.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect her 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The veteran's medical history, current clinical 
manifestations, and any disability due to pain, weakness, 
fatigue, and limitation of function of an affected joint 
beyond that reflected by limitation of motion of such joint 
has been reviewed in the context of all applicable 
regulations.  See DeLuca v. Brown, 6 Vet. App. 321 (1993), 
and 38 C.F.R. §§ 4.40-4.42, 4.45, 4.59.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the left knee disability.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In a September 1996 rating decision, the RO granted service 
connection for retropatellar pain syndrome of the left knee; 
and assigned that disability a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, indicating a 
slight recurrent subluxation or lateral instability.  A 
January 2000 rating decision assigned a 10 percent evaluation 
for that disability, effective from September 4, 1998, under 
the same diagnostic code, indicating moderate disability.  
The veteran appealed that rating decision.  A March 2001 
hearing officer decision assigned a 20 percent rating, 
effective from September 4, 1998 (as well as a temporary 
total rating under 38 C.F.R. § 4.30 (2000) from October 16, 
2000 to the end of November 2000)).

Recent medical evidence in connection with this appeal 
includes private and VA treatment records and the reports of 
VA orthopedic examinations in August 1999 and March 2001.  
The report of an August 1999 VA examination shows complaints 
of pain in the left inferior lower lateral aspect of the left 
knee.  On examination the veteran had normal ambulation.  The 
left knee measured 39 cm and the right knee measured 37 cm.  
The right knee had flexion of 122 degrees and extension of 
zero degree.  The left knee had flexion of 118 degrees and 
extension of zero degree.  There was no active crepitus or 
palpable crepitus.  There was no laxity or instability seen 
on examination of the left knee.  Halfway through flexion, at 
approximately 50 to 55 degrees of flexion, there was some 
tenderness and looseness and slight crepitus passively under 
the patella, which the examiner noted was not uncommon with 
this type of injury.  The examiner indicated that when moving 
slowly and against resistance, the patella stayed in its 
tract .  With respect to the left leg, the examiner noted 
that there was no laxity or instability; and no muscle 
atrophy of the quadriceps, hamstrings, gastrocnemius and 
psoas, bilaterally.  The examination report noted that X-rays 
were negative; and that this was an overuse injury with 
possibly retropatellar iliotibial band syndrome, which was 
aggravated by overuse.  The examiner noted that the veteran 
had tenderness and point tenderness at the lateral aspect of 
the knee.  The diagnosis was retropatellar pain syndrome 
aggravated by overuse, normal range of motion, and normal 
examination by orthopedics.

During a July 2000 hearing, the veteran testified that her 
left knee disability manifested more than moderate pain.  She 
testified that she could not walk long distances and that she 
wore a brace.  She further testified that her left knee 
disability manifested daily swelling, increased pain with 
activity, grinding and a sense of giving way.

An October 2000 private statement from the veteran's treating 
physician noted that the veteran's diagnosis was 
patellofemoral syndrome and torn meniscus, and that she was 
scheduled for surgery that month.

An October 2000 private hospital report shows that the 
veteran reported various complaints regarding the left knee 
including substantial pain over the anterior aspect of the 
knee and soreness; pain with overt pressure; grinding in the 
knee, and soreness with grinding and crepitus; and pain and 
other symptoms on flexion and rotation.  At that time, the 
veteran underwent left knee arthroscopy in treatment for 
patellofemoral chondromalacia of the left knee.  During the 
procedure, the veteran's medial meniscus was found to be 
intact, as was the lateral meniscus.  The medial femoral 
condyle looked pretty good, and the medial femoral condyle 
had no wear and the joint surface was smooth.  The 
intercondylar notch evidenced no breakdown.  The report noted 
that the patella looked terrible and had breakdown, which was 
substantial; and fragmentation, which was substantial.  
Pieces were chipped off.  During the procedure, the patella 
was debrided and smoothed out using the Vapr.  The veteran 
tolerated the procedure well.

The report of a March 2001 VA examination shows complaints 
that before the October 2000 surgery, the veteran had knee 
pain, which was worse with any kind of extended period of 
walking, or walking up and down stairs; and crepitus and a 
popping sensation in her kneecap.  The veteran reported that 
after orthoscopic surgical repair in October 2000, she still 
had some crepitus on flexion and extension, which was 
especially worse on increased activity such as bending or 
extending the knee.  She currently was able to walk up and 
down stairs without much difficulty or pain.  She was able to 
walk only about 30 minutes without pain, after which she 
experienced increased severity of pain underneath the kneecap 
and in the lateral and posterior side of the knee.  She 
reported that her symptoms were similar prior to surgery, but 
had been much better and less severe or frequent since the 
surgery.  She reported that she had been using crutches for 
about one week after the surgery, and was currently not using 
them.  She reported that before surgery pain was 9/10, and 
was currently 3/10.  She reported that she still had some 
swelling in the left knee compared to the right one.  Her 
only current limitations were that she could not stand on her 
feet or walk for an extended period.  She was still doing 
physical therapy and leg strengthening at home, and attended 
a gym with a personal trainer three times per week.

On examination, she walked without any gross abnormal gait 
and no limping.  She used no walking devices or braces.  She 
appeared to walk fluidly without any abnormality.  On 
inspection, the left knee appeared to have a very slight 
generalized swelling when compared to the right one.  On leg 
extensions, there was crepitus of the left knee, but not in 
the right one.  There was no increase in warmth or redness in 
the knees, bilaterally.  On palpation, there was tenderness 
on the medial and inferior surface of the patella and lateral 
joint line and posterior knee region.  The veteran had some 
slight tenderness on direct pressure of the left patella.  
With extension, she still had some lateral deviation of the 
left patella tracking.  During extension, the patella had 
some laxity with lateral and medial subluxation.  Muscle 
strength on left leg extension and flexion was 4/5, compared 
with 5/5 for the right leg.  The veteran had full range of 
motion in the left knee, with flexion of 130 degrees and 
extension of 0 degrees.  She had no sensory deficits.  Deep 
tendon reflexes over the patella and Achilles tendon were 2+.  
McMurray testing was negative, as was anterior and posterior 
drawer testing.  There was no excessive laxity on lateral or 
medial collateral ligaments.  The report noted that the 
veteran had slight discomfort in the patellar region on 
extension of the left leg against resistance.  The diagnosis 
was left patellofemoral syndrome and torn meniscus, status 
post orthoscopic repair; the veteran now had some residual 
pain with physical activity; and no functional limitation.

Recent VA clinical treatment records include various records 
reflecting periodic treatment, including for the veteran's 
left knee disability.

The veteran's left knee disability is currently evaluated as 
20 percent disabling.  Various diagnostic codes may be 
considered in evaluating the veteran's left knee disability 
depending on the symptomatology involved.  The veteran's 
disability is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, which provides for evaluation of other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Moderate impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Under Diagnostic Code 5260, which rates limitation of 
flexion, flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic 
Code 5261 provides that extension limited to 15 degrees 
warrants a 20 percent rating.  Extension limited to 20 
degrees warrants a 30 percent rating.  Extension limited to 
30 degrees warrants a 40 percent rating.  Finally, extension 
limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA examination 
reports indicate limitation of motion at worst, from 0 to 118 
degrees, and most recently from 0 to 130 degrees, which was 
characterized as a full range of motion.  Thus, an evaluation 
in excess of 20 percent is not warranted under these codes.

The manifestations of the veteran's left knee disability 
include pain and a nearly full range of motion (0 to 130 
degrees) of the left knee.  During the recent VA examination 
of March 2001, the left knee manifested very slight 
generalized swelling, crepitus on extension, and tenderness 
on palpation of the medial and inferior surface of the 
patella and lateral joint line, and posterior knee region.  
The left knee also manifested some lateral deviation of the 
patella tracking with extension, and some laxity with lateral 
and medial subluxation.  Left leg muscle strength was 
measured at 4/5 compared with 5/5 for the right leg.  Based 
on the foregoing evidence, and after resolving all doubt in 
favor of the veteran, in the Board's judgment the veteran's 
left knee condition is now productive of severe 
symptomatology and as such warrants entitlement to a 30 
percent evaluation under the provisions of Diagnostic Code 
5257. 

As Diagnostic Code 5257 is not predicated on loss of motion, 
38 C.F.R. §§ 4.40 and 4.45 are not for application in 
evaluating whether an evaluation in excess of 30 percent is 
warranted under Diagnostic Code 5257.  Accordingly, these 
regulations do not provide a basis for an increased rating 
for the veteran's service-connected disability of the left 
knee under that code.
 
As discussed above, the restriction of motion of the 
veteran's left knee is not to such an extent so as to warrant 
entitlement to an evaluation in excess of 30 percent based on 
limitation of motion.  The Board notes, however, that under 
DeLuca v. Brown, 8 Vet. App. 202 (1995), consideration must 
be given to functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 when evaluating orthopedic disabilities.  The recent 
evidence does not indicate any significant loss of function 
due to pain.  The most recent medical evidence, contained in 
the March 2001 VA examination report, did note findings of 
tenderness and slight discomfort on extension of the left leg 
against resistance, as well as evidence of pain, very slight 
generalized swelling and weakness (4/5 compared to 5/5 in the 
right leg).  However, the veteran had no gross abnormal gait 
or limping; and the diagnosis after that examination 
indicated that there was no functional limitation.  
Nevertheless, as the record does show these cited findings, 
in evaluating the degree of severity of her left knee 
disability, the Board has considered the extent of functional 
loss due to weakness, fatigability and incoordination.  
However, based on review of the entire record of the 
veteran's disability picture, the Board is unable to conclude 
that an evaluation in excess of 30 percent is warranted for 
the left knee disability.  

The Board also does not find that an evaluation in excess of 
30 percent is warranted under other related diagnostic codes.  
The Board has considered Diagnostic Codes 5256, 5258, 5262, 
and 5263, but these are not applicable because the record 
does not show that the veteran has ankylosis, dislocated 
semi-lunar cartilage, malunion or nonunion of the tibia or 
fibula, or genu recurvatum.  38 C.F.R. Part 4 Diagnostic 
Codes 5256, 5258, 5262, 5263 (2000).

The Board has found that the left knee condition is 
productive of severe disability and as such warrants an 
increase in the evaluation from 20 percent to 30 percent 
under Diagnostic Code 5257.  However, more severe symptoms 
which would warrant a higher evaluation have not been 
demonstrated.

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010). VAOPGCPREC 9-98 and 23-97.  As the veteran is rated 
for instability, the Board is required to determine whether 
separate evaluations may be granted under Diagnostic Code 
5257, for instability, and under the diagnostic codes for 
limitation of motion (Diagnostic Codes 5260 or 5261).  
VAOPGCPREC 9-98 and 23-97.  However, as revealed in the 
several X-ray examination reports of record, the veteran has 
not been shown by X-ray examination to have arthritis of the 
left knee.  Accordingly, these provisions do not provide a 
basis for an increased rating for the veteran's service-
connected disability of the left knee.  

In conclusion, on considering the overall disability picture 
of the veteran's left knee disability, the Board does not 
find any evidence of left knee impairment that would allow an 
evaluation over that assigned herein.  The Board has 
carefully reviewed the entire record in this case.  However, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue that would 
warrant an increase over the 30 percent assigned herein.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 30 percent for post 
operative left knee meniscectomy, is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

